DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-11 were originally filed.
Claims 1-3, 6-9, and 11 are amended.
Claims 1-11 are currently pending and have been examined.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 1-11 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 1-11, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.



– 35 USC § 102 –
	Claims 1-2, 4-7, and 9-11 were rejected under 35 USC § 102 as being anticipated by CAO.
	Re newly amended claim 1, Applicant argues, 
“The Examiner maintains that Cao discloses the claimed method. Applicant traverses this assertion. Cao is directed to determining a radar installation angle of a radar apparatus 100 mounted on a vehicle 200. The radar apparatus 100 is provided to detect objects around the vehicle 200 to help avoid a collision between the vehicle 200 and the objects (see paras. [0002]-[0003] and para. [0044]). As disclosed in para. [0038] of Cao, the radar apparatus 100 emits radar transmission waves towards an object and receives waves that have been reflected by the object. Thus, the "object" of Cao would be similar to the "vehicle" in claim 1 in that both the object of Cao and the vehicle of claim 1 are the elements which reflect the beams/transmission waves emitted by the radar. Furthermore, Cao discloses that the reflected waves are analyzed to obtain "radar data" such as in which direction of the vehicle the object is located, the distance from the vehicle to the object, a reflection point at which the wave is reflected by the object, etc. 
Applicant submits, however, that while Cao similarly discloses that radar transmission waves are emitted towards an object and then signals reflected off that object are received and read, Cao fails to disclose that an installation angle of the radar apparatus 100 is based on a detected movement direction component of that object, as is required by claim 1. Rather, in Cao, the movement direction component to which the installation angle is based on is the moving state of the vehicle 200 itself (i.e., not the object which reflects the transmission waves). 
The detection of the radar installation angle is discussed in paras. [0039]-[0040] of Cao. As set forth therein, the movement direction components that are utilized to determine the radar installation angle relate to the moving state of the vehicle 200 (i.e., the vehicle to which the radar apparatus 100 is mounted) and thus not the object to which Application No. 16/766,352the radar transmission waves were emitted. Specifically, para. [0039] of Cao discloses that the moving state of the vehicle 200 (i.e., the vehicle to which the radar apparatus 100 is mounted) is determined by the vehicle state sensor 120 to determine "vehicle moving state data" and that data is then sent to the radar installation angle calculator 130. Furthermore, para. [0040] of Cao discloses that the radar installation angle calculator 130 calculates the radar installation angle by using the "radar data" output by the radar sensor 110 and the "vehicle moving state data" output from the vehicle state sensor 120 
Applicant submits that since the "vehicle moving state data" of Cao relates to the moving state of vehicle 200 having the radar apparatus 100 mounted thereon, such data clearly does not relate to moving state data of the object of Cao which reflects the beams emitted from the radar apparatus 100. Thus, Cao fails to disclose the claimed determination of the installation angle since the claimed determination of the installation angle is based on the detection of a movement direction component which relates to a vehicle which reflects the measurement or radar beam.”

The Examiner respectfully disagrees.  Specifically, Applicant refers to an object outside the vehicle and contends that such element is required by claim 1.  However, claim 1 makes no mention of an object.  To the contrary, claim 1 only requires a “movement direction component of the movement directions of the reflective portions of the vehicle.”  While the Examiner understands Applicant’s limited interpretation of the claim language and its intended scope, the Examiner asserts that such interpretation is not fully reflected by the claim.  Thus, the Examiner suggests amending the claim language to reflect that the plurality of reflection signals are received at the vehicle from an object outside of the vehicle.  Accordingly, Applicant’s arguments are not persuasive.

– 35 USC § 103 –
	Claims 3 and 8 were rejected under 35 USC § 103 as being unpatentable over CAO/LEHNING.
	As discussed above, Applicant’s arguments directed toward claim 1, from which claims 3 and 8 depend, were not persuasive.  Accordingly, Applicant’s arguments based solely upon their dependency are not persuasive.  

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cao et al., US 2018/005811 (“CAO”).

Re claim 1, CAO discloses a method for ascertaining an installation angle between a roadway on which a vehicle travels and a detection direction of a measurement or radar sensor that emits measurement or radar beams towards the vehicle ([0028] – radar installation angle of vehicle), wherein the method comprises the following steps: 
reading a plurality of reflection signals, each of which represents a reflection signal of the measurement or radar beams emitted by a transmission unit of the measurement or radar sensor and which was reflected at a respective different reflective portion of the vehicle, wherein the reflection signals contain movement information on a movement direction of the reflective portion of the vehicle at which the measurement or radar beam was reflected, and/or wherein the reflection signals contain position information which represents the position of the reflective portion of the vehicle at which the measurement or radar beam was reflected ([0038] – radar system receives reflection waves containing radar data); 
detecting a movement direction component of the movement directions of the reflective portions of the vehicle, represented by the movement information, from the plurality of reflection signals, for which all reflective portions of the vehicle move forward at a same speed and in a same direction, and/or a movement direction component for which positions of the reflective portions of the vehicle, represented by the position information, are depicted at a same point in time, on the assumption of a movement according to the movement direction component, and at said point in time in a two-dimensional depiction form a shape having an L shape ([0039] – moving state of vehicle); and 
determining the installation angle using the detected movement direction component ([0040] – radar installation angle calculator).

Re claim 2, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, the movement direction component is detected using a resolution process for an equation system and/or a Hough transformation ([0038] – frequency analysis and direction estimation). 

Re claim 4, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, times of detection of the positions of the reflective portions of the vehicle, represented by the position information, are set in relation to the movement direction component in order to obtain positions of the reflective portions at the same point in time ([0054-0056] – direction/range Doppler map). 

Re claim 5, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, the movement directions of the reflective portions, represented by the movement information, are processed or interpreted as radial speed vectors of the reflective portions of the vehicle in order to detect the movement direction component ([Fig.2]). 

Re claim 6, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein furthermore a step of tracking the vehicle is performed, in particular wherein the installation angle is furthermore determined iteratively using information on the tracked vehicle ([0033] – linear regression samples of moving vehicle). 

Re claim 7, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein furthermore a step of statistical assessment of a probability of occurrence of positions of the reflective portions is performed, in order to obtain the traffic lane of the vehicle, wherein the installation angle is determined using the obtained traffic lane ([0085] – map of vehicle lane occupation; [0106] – linear regression). 

Re claim 9, CAO discloses the method of claim 1, as shown above.
	CAO further discloses which is configured to execute, implement and/or actuate the steps of the method as claimed in claim 1 ([Fig.1]). 

Re claim 10, CAO discloses the method of claim 1, as shown above.
	CAO further discloses a computer program with programming code, which is configured to actuate, execute and/or implement the steps of the method as claimed in claim 1 ([0120]). 

Re claim 11, CAO discloses the method of claim 1, as shown above.
	CAO further discloses A non-transitory machine-readable storage medium storing a computer program thereon that, when executed on a computer, causes the computer to execute the method as claimed in claim 1 ([0009]). 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over CAO in view of Lehning, US 2013/0162462 (“LEHNING”).

Re claim 3, CAO discloses the method of claim 1, as shown above.
CAO fails to explicitly disclose wherein in the step of detecting, the shape is detected by determining that movement direction component in which positions of the reflective portions of the vehicle, which are represented by the position information, have the smallest standard deviation from one of the components of the L shape.
However, LEHNING, in the same or in a similar field of endeavor, teaches a vehicle radar system with an installation angle wherein in a step of detecting, a shape is detected by determining that movement direction component in which positions of the reflective portions of the vehicle, which are represented by the position information, have the smallest standard deviation from one of components of the L shape ([0035-0038] – vehicle direction radial velocity determined and checked for conformity within a tolerance range, e.g., variation or standard deviation).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar installation calculation system of CAO to include the particular installation angle data calculations of LEHNING.  One would have been motivated to do so in order to ensure measurement values are not caused by bent beam reflection (LEHNING at [0014]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LEHNING merely teaches that it is well-known to manipulate radar installation data using standard deviation measurements.  Since both CAO and LEHNING disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.  The Examiner further recognizes the additional limitation of detecting a speed of the vehicle using the ascertained installation angle, not disclosed by CAO.
However, LEHNING, in the same or in a similar field of endeavor, teaches a vehicle radar system configured to detect a speed of the vehicle using an ascertained installation angle ([0064] – speed can be derived from installation angle).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar installation calculation system of CAO to include the particular speed calculations of LEHNING.  One would have been motivated to do so in order to ensure measurement values are not caused by bent beam reflection (LEHNING at [0014]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LEHNING merely teaches that it is well-known to calculate speed from an ascertained installation angle.  Since both CAO and LEHNING disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
DE 102015012246 A1, Hahn – determining mounting orientation of radar sensor mounted on a vehicle.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)